Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.:

  KELLY L. NIMETH

         Plaintiff,

  v.

  UNUM LIFE INSURANCE COMPANY OF AMERICA; SONIC AUTOMOTIVE, INC.; and
  SONIC-DENVER T, INC., d/b/a MOUNTAIN STATES TOYOTA,

         Defendants.


                                           COMPLAINT


         COMES NOW the Plaintiff, Kelly L. Nimeth, by and through undersigned counsel,

  Thomas A. Bulger, Esq., of Silvern & Bulger, P.C., and respectfully submits this Complaint

  against the above-named Defendants.

                                              PARTIES

         1.      Plaintiff, Kelly L. Nimeth, is a natural person and citizen of the State of Colorado,

  with a current address of 13520 Garfield, Thornton, Colorado 80241.

         2.      Defendant, the Unum Life Insurance Company of America (“Unum”) is a

  corporation and/or similar business entity which regularly conducts business in the State of

  Colorado, including but not limited to the advertisement, sale, processing and adjustment of

  group disability insurance claims. Defendant does business as part of and under the name. The

  Defendant’s registered agent for service of process is the Corporation Service Company, 1900

  West Littleton Boulevard, Littleton, Colorado 80120.
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 2 of 9




         3.      Defendant, Sonic Automotive, Inc. (“Sonic”) is a foreign corporation which

  regularly conducts business in the State of Colorado. The Defendant’s principal address is 4401

  Colwick Road, Charlotte, North Carolina 28211. Upon information and belief, this Defendant is

  a sponsor, administrator and/or is otherwise a fiduciary of the Mountain States employee benefit

  plan herein.



         4.      Defendant, Sonic – Denver T, Inc., d/b/a Mountain States Toyota (“Mountain

  States”) is a Colorado corporation which regularly conducts business in the State of Colorado.

  The Defendant’s registered agent for service of process is The Corporation Company, 7700 East

  Arapahoe Road, Suite 220, Centennial, Colorado 80112-1268. Upon information and belief, this

  Defendant is a subsidiary of, and/or is otherwise included under the Sonic Automotive Plan, and

  is of the employee benefit plan at issue.

                                   JURISDICTION AND VENUE

         5.      At all pertinent times, Defendants administered, insured and/or were fiduciaries

  for employee benefit plan which provides long-term disability (“LTD”) and other insurance

  benefits to employees of Sonic and Mountain States. The Plan is subject to the provisions of the

  Employee Retirement Income Security Act of 1974, 29 U.S.C. §1101, et seq., (“ERISA”). Upon

  information and belief, the Plan has delegated to Defendant Unum its obligation to make all

  benefit decisions at issue in this claim. The Plan is designated as the Sonic Automotive, Inc.

  Welfare Benefit Plan.

         6.      Defendants, and Defendants Sonic and Mountain States in particular, have

  fiduciary obligations to plan members.


                                                   2
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 3 of 9




         7.      At all pertinent times, and prior to his disability, Plaintiff was a full-time

  employee of Mountain States and was a “participant” in or “beneficiary” of the Sonic Plan

  within the meaning of ERISA.

         8.      Thus, and at all pertinent times, and by virtue of said employment, Plaintiff was

  covered by the provisions of the Plan, including coverage for LTD benefits subject to the terms

  and conditions of the policy issued by Defendant Unum to Sonic and/or Mountain States.

                                   JURISDICTION AND VENUE

         9.      This matter is authorized and instituted pursuant to 28 U.S.C. §1331, to address

  violations of Plaintiff’s rights protected by Federal law, including his rights under ERISA and

  the subject ERISA Plan/policy.

         10.     Pursuant to 28 U.S.C. §1391, and/or Federal law, venue is proper in this Court

  wherein Plaintiff resides, and wherein Defendants regularly conduct business and wherein (at

  least part) of the wrongful conduct alleged herein occurred.

         11.     Plaintiff’s claim for long-term disability benefits due and owing is brought

  pursuant to ERISA §502(a)(1)(B).

         12.     Plaintiff’s claim for breach of fiduciary duty and/or intentional interference with a

  plan member’s rights is brought pursuant to ERISA §502(a)(2) and/or 502(a)(3).

                                   STATEMENT OF THE FACTS

         13.     At all pertinent times, Plaintiff was employed by Mountain States as a Lease

  Retention Manager, which is a position that required at least sedentary strength levels, and which

  involved fast-paced and cognitively demanding work. The position also required work of long

  hours, organizational skills and decision-making.


                                                    3
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 4 of 9




         14.     In or around 2017, Plaintiff was unable to continue working on a regular and full-

  time basis due to a gunshot wound to the head that caused serious brain damage.

         15.     As a result of his injury and ongoing medical issues, Plaintiff was determined to

  be disabled by the U.S. Social Security Administration.

         16.     These medical conditions prohibit Plaintiff from continuing to perform the

  requirements of his job at Mountain States (or any other reasonable occupation) on a regular and

  consistent basis.

         17.     Plaintiff’s position requires the ability to work on a full-time basis, including but

  not limited to the ability to perform the tasks referred to in ¶8 and 9, supra, on a consistent basis

         18.     As the aforementioned conditions prevented him from working on a full-time and

  regular basis, and from otherwise performing the other material requirements of his own and/or

  other reasonable occupation, Plaintiff applied to the Plan, through his employer, for LTD

  benefits in or around August 2017.

         19.     Defendants initially approved Plaintiff’s claim for LTD benefits in 2017, but

  terminated those benefits on or about August 29, 2019.

         20.     Defendants assert that Plaintiff’s benefits are limited to 24 months because he was

  a non-managerial employee, and the Plan provides different benefit levels for employees

  depending on whether they are a management level employee or not.

         21.     The Plan language refers to managers, but does not provide any additional

  definition or guidance regarding the interpretation of the term.

         22.     Thereafter, Plaintiff timely submitted the various appeals required by the Plan

  document and requested a review of his claim. Plaintiff provided additional medical


                                                    4
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 5 of 9




  documentation and other information in support of his claim, including additional letters of

  support from his co-workers confirming he was a management employee.

          23.     Plaintiff also included additional information with his appeals, including medical

  records demonstrating the nature and extent of his ongoing disability and including supporting

  records.

          24.     Defendants refused to alter their position and issued a final denial of Plaintiff’s

  claim on or about February 11, 2021.

          25.     Defendants maintain that while Plaintiff’s title may have been Lease Retention

  Manager, Defendants Sonic and/or Mountain States considered him a sales person.

          26.     Defendants’ determination is against the weight of medical evidence, including

  but not limited to the opinions of Plaintiff’s physicians and/or healthcare providers, and/or

  medical restrictions on Plaintiff’s activities.

          27.     Defendants’ determination is contrary to the plain language of the Plan.

          28.     Defendants’ determination was otherwise erroneous, and/or arbitrary and

  capricious in that Defendants failed to consider all pertinent medical and/or other evidence

  indicating that Plaintiff’s medical condition prevents him from engaging in his own or any other

  occupation.

          29.     Defendants have unreasonably refused to pay LTD benefits to Plaintiff, despite

  additional documents and other evidence submitted by Plaintiff, subsequent to Defendants’

  denial of benefits.

          30.     Plaintiff has exhausted all Administrative Appeals provided by the Plan, and this

  action is timely filed. Defendants issued their final decision on February 11, 2021.


                                                    5
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 6 of 9




          31.     While Plaintiff was appealing Defendants’ decision, he contracted his former

  coworkers to confirm his management position.

          32.     Defendant Mountain States ordered employees not to cooperate with Plaintiff, or

  submit statements in support of his claim, and/or otherwise threatened adverse action.

          33.     Despite Defendant’s threats, multiple coworkers submitted statements in support

  of Plaintiff’s appeal.

          34.     Plaintiff also asserts that Defendant Sonic and/or Mountain States intentionally

  and without basis recharacterized Plaintiff’s position, and/or mislead Plaintiff (and other

  employees) about the Plan’s coverage.

          35.     Plaintiff has been damaged by Defendants’ wrongful conduct, including that he

  has lost needed LTD and associated benefits.

                               CLAIM FOR RELIEF:
                VIOLATION OF ERISA, WRONGFUL DENIAL OF BENEFITS
                          PLAINTIFF V. BOTH DEFENDANT


          36.     At all pertinent times, Plaintiff was covered by the Plan, which included coverage

  for LTD benefits, as set forth above.

          37.     At all pertinent times, Defendants were claim fiduciaries, fiduciaries and/or

  administrators of the Plan, and/or claim administrators, within the meaning of ERISA.

          38.     Defendant Unum was otherwise delegated the authority to administer claims for

  LTD benefits by the Plan.

          39.     At all pertinent times, Plaintiff met the criteria for LTD under the Plan including

  that he was unable to perform the functions of his own and/or any other occupation and provided

  reasonable documentation (medical or otherwise) of that fact.

                                                    6
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 7 of 9




         40.     Defendants have improperly, erroneously, arbitrarily and/or capriciously denied

  Plaintiff benefits due and owing under the Plan.

         41.     Defendants’ wrongful conduct includes, but is not limited to:

                 A.     Failing to consider all pertinent medical information, including but not

                 limited to the opinions of Plaintiff’s treating physicians and/or healthcare

                 providers;

                 B.     Failing to provide an adequate review and appeal;

                 C.     Failing to act in Plaintiff’s best interests;

                 D.     Failing to consider credible evidence of functional impairments;

                 E.     Failing to consider Plaintiff’s prior medical history;

                 F.     Failing to reasonably interpret and apply the terms of the Plan;

                 G.     Failing to conduct a reasonable investigation; and

                 H.     Failing to reasonably and properly interpret and implement all Plan

                        provisions.

         42.     As a matter of law, Defendants have an inherent conflict of interest in this matter

  as claims administrator and guarantor.

         43.     Defendants’ wrongful conduct has caused injuries and damages to the Plaintiff,

  including lost LTD benefits.

        SECOND CLAIM FOR RELIEF: BREACH OF FIDUCIARY DUTY AND/OR
         INTENTIONAL INTERFERENCE WITH ERISA PROTECTED RIGHTS
                PLAINTIFF V. DEFENDANT MOUNTAIN STATES


         44.     At all pertinent times, Defendant Mountain States was a fiduciary and had a duty

  to provide Plaintiff with accurate information.

                                                     7
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 8 of 9




         45.     Defendant breached that duty as set forth above, including by failing to advise

  Plaintiff of other available options.

         46.     Plaintiff was injured as a result, as set forth herein.

                                              DAMAGES

         47.     The Defendants’ above-alleged wrongful conduct caused injuries and damages to

  the Plaintiff, including but not limited to: Past and future economic damages, including but not

  limited to loss of LTD benefits. Plaintiff has also incurred attorney’s fees and costs as a result of

  the Defendants’ conduct.

         WHEREFORE, Plaintiff requests judgment and damages against both Defendants and/or

  the Plan as follows:

                 A.      A declaratory judgment that Defendants have violated Plaintiff’s rights

                         under ERISA;

                 B.      An injunction and/or other appropriate equitable other relief as permitted

                         by ERISA, including but not limited to §502(a)(1)(b) ordering Defendants

                         to make Plaintiff whole and/or to return them to the position Plaintiff

                         would have obtained in the absence of Defendant’s wrongful conduct;

                 C.      Retroactive reinstatement LTD benefits and payment of all back due

                         benefits pursuant to ERISA §502(a)(1)(b), as well as an order, requiring

                         Defendants to process Plaintiff’s claim for future LTD disability benefits.

                 D.      Reinstatement of any other employee benefits available, including the

                         Plan’s group life insurance policy;




                                                    8
Case 1:21-cv-00727-CMA-NYW Document 1 Filed 03/11/21 USDC Colorado Page 9 of 9




                E.       Reasonable attorneys’ fees and costs, including but not limited to witness

                         fees, as provided in ERISA §502(G)(1), 29 U.S.C. §1132(g)(a) and/or

                         other applicable case law;

                F.       Interest on any awards at the highest rate allowed by law as provided in

                         ERISA §502(G)(1), 29 U.S.C. §1132(g)(1); and

                G.       Such other and further relief as this Court deems just and appropriate.

         Dated this 11th day of March, 2021.

                                                       SILVERN & BULGER, P.C.

                                                       s/Thomas A. Bulger, Esq.
                                                       ____________________________________
                                                       Thomas A. Bulger, Esq.
                                                       Counsel for Plaintiff
                                                       4800 Wadsworth Boulevard, Suite 307
                                                       Wheat Ridge, Colorado 80033
                                                       (3030 292-0044
                                                       Facsimile (303) 292-1466
                                                       Email: counsel@silvernbulger.com


  Plaintiff’s address:

  13520 Garfield
  Thornton, Colorado 80241




                                                   9
